222 F.2d 369
UNITED STATES of America, Plaintiff-Appellee,v.Stefano Peter CAIOLA and Stefano Tortelli Manzo, Defendants-Appellants.
No. 151.
Docket 23321.
United States Court of Appeals, Second Circuit.
Argued March 17, 1955.
Decided March 17, 1955.

Appeal from the United States District Court for the Northern District of New York; Stephen W. Brennan, Judge.
Anthony S. Falcone, Utica, N. Y., for defendants-appellants.
Theodore F. Bowes, U. S. Atty., for Northern Dist. of N. Y., Syracuse, N. Y. (Richard E. Bolton, Asst. U. S. Atty., Troy, N. Y., of counsel), for plaintiff-appellee.
Before CLARK, Chief Judge, FRANK, Circuit Judge, and GALSTON, District Judge.
PER CURIAM.


1
Appeal dismissed in open court for want of jurisdiction. 17 F.R.D. 326.